

SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 16, 2017, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on the signature pages hereto (each a
“Lender” and collectively, the “Lenders”) including Oxford in its capacity as a
Lender and SILICON VALLEY BANK, a California corporation with an office located
at 3003 Tasman Drive, Santa Clara, CA 95054, MIRAMAR TECHOLOGIES, INC. and
MIRAMAR LABS, INC., (individually and collectively, jointly and severally,
“Borrower”).
RECITALS
A.    Collateral Agent, the Lenders and the Borrower have entered into that
certain Loan and Security Agreement dated as of August 7, 2015 (as the same may
from time to time be amended, modified, supplemented or restated, including by
that certain Consent and First Amendment to Loan and Security Agreement dated as
of June 2, 2016, that certain Consent, Joinder and Second Amendment to Loan and
Security Agreement dated as of June 7, 2016, that certain Third Amendment to
Loan and Security Agreement (the “Third Amendment”) dated as of March 7, 2017
and effective as of January 27, 2017, that certain Fourth Amendment to Loan and
Security Agreement dated as of April 7, 2017, and that certain Default Waiver
and Fifth Amendment to Loan and Security Agreement dated as of April 25, 2017,
collectively, the “Loan Agreement”). The Lenders have extended credit to
Borrower for the purposes permitted in the Loan Agreement.
B.    Borrower has requested that Collateral Agent and the Lenders amend the
Loan Agreement to modify the repayment schedule by amending the defined term
“Deferment Period” and to reduce the notice period for prepayment in connection
with the closing of the transaction contemplated by the M&A Term Sheet, and
Collateral Agent and the Lenders have agreed to do so, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement.


-1-

--------------------------------------------------------------------------------




2.1    The defined term “Deferment Period” in Section 13.1 of the Loan Agreement
is hereby amended and restated as follows:
“Deferment Period” is the period of time beginning on April 1, 2017 through
April 24, 2017; provided, however, that if Borrower achieves the Term Sheet
Milestone, then the Deferment Period shall be automatically extended through
July 31, 2017.
2.2    Section 2.2(d) of the Loan Agreement is hereby amended to insert the
following after the word “prepayment” appearing in clause (i) thereof:
; provided that only three (3) Business Days’ notice of prepayment (which may be
included in the payoff letter from the Lenders) shall be required in connection
with any prepayment of the Term Loans in connection with the closing of the
transaction contemplated by the M&A Term Sheet.
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date) and shall remain in full force and effect.
4.    Representations and Warranties. Each Borrower represents and warrants to
Collateral Agent on and as of the date hereof as follows:
4.1    (a) the representations and warranties contained in the Loan Documents
are true and correct in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement;
4.3    The organizational documents of Borrower delivered to Collateral Agent in
connection with the Third Amendment are accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;


-2-

--------------------------------------------------------------------------------




4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not (a) contravene any material law or regulation binding on or affecting
Borrower, (b) constitute an event of default under any material agreement
binding on Borrower, (c) contravene any order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) conflict with the organizational documents of
Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of each, enforceable against each in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.
5.    Release by Borrower.
5.1    FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and each Lender and their respective
present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character
whatsoever, whether known or unknown, suspected or unsuspected, absolute or
contingent, arising out of or in any manner whatsoever connected with or related
to facts, circumstances, issues, controversies or claims existing or arising
from the beginning of time through and including the date of execution of this
Amendment solely to the extent such claims arise out of or are in any manner
whatsoever connected with or related to the Loan Documents, the Recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing (collectively “Released Claims”).
5.2    In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)


-3-

--------------------------------------------------------------------------------




5.3    By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Collateral
Agent or any Lender with respect to the facts underlying this release or with
regard to any of such party’s rights or asserted rights.
5.4    This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.
5.5    Borrower hereby represents and warrants to Collateral Agent and the
Lenders, and Collateral Agent and the Lenders are relying thereon, as follows:
(a)    Except as expressly stated in this Amendment, neither Collateral Agent,
the Lenders nor any agent, employee or representative of any of them has made
any statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.
(b)    Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
(c)    The terms of this Amendment are contractual and not a mere recital.
(d)    This Amendment has been carefully read by Borrower, the contents hereof
are known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
(e)    Borrower represents and warrants that it is the sole and lawful owner of
all right, title and interest in and to every claim and every other matter which
it releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements,


-4-

--------------------------------------------------------------------------------




understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Conditions to Effectiveness. The parties agree that this Amendment shall
be deemed effective upon: (i) the due execution and delivery to Collateral Agent
and Lenders of this Amendment by each party hereto and (ii) payment of all
Lenders’ Expenses incurred through the date of this Amendment and for which
invoices have been provided to Borrower at least one Business Day prior to the
effective date of this Amendment, which may be debited from any of Borrower’s
accounts.
9.    Miscellaneous.
9.1    This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.
9.2    Each provision of this Amendment is severable from every other provision
in determining the enforceability of any provision.
10.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Signature page follows.]




-5-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




COLLATERAL AGENT
AND LENDER
 
BORROWER
 
 
 
 
 
 
 
 
 
OXFORD FINANCE LLC
 
MIRAMAR LABS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Colette H. Featherly
 
By:
/s/ R. Michael Kleine
Name:
Colette H. Featherly
 
Name:
R. Michael Kleine
Title:
Senior Vice President
 
Title:
President & CEO





LENDER
 
BORROWER
 
 
 
 
 
 
 
 
 
SILICON VALLEY BANK
 
MIRAMAR TECHNOLOGIES, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Brian Bell
 
By:
/s/ R. Michael Kleine
Name:
Brian Bell
 
Name:
R. Michael Kleine
Title:
Managing Director
 
Title:
President & CEO





[Signature Page to Sixth Amendment to Loan and Security Agreement]